Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-10 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2019/116130 filed on November 7, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein edge pixels are located in the at least one notch edge display region, and are inputted an output enable signal, a first scan control light emitting signal, and a data signal, and the first scan control light emitting signal controls the data signal to correspondingly output a first gamma voltage group on the edge pixels”, “wherein the second scan control light emitting signal controls the data signal to correspondingly output a second gamma voltage group on the edge pixels”, “wherein an output enable signal and a scan control light emitting signal are inputted in the at least one notch edge region of the display panel”, “first gamma voltage group”, “second gamma voltage group”. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Office respectfully requests that support be shown for all drawing alteration(s) or addition(s) to the original drawing(s). That is, indicate support for newly added element/figure by specifically pointing to page(s) and line numbers in the specification and/or original drawing figure(s). This will assist the Office in prosecuting this application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “An image processing method of a display panel, wherein the method comprises: providing a display panel having at least one notch edge display region, wherein edge pixels are located in the at least one notch edge display region, and are inputted an output enable signal, a first scan control light emitting signal, and a data signal, and the first scan control light emitting signal controls the data signal to correspondingly output a first gamma voltage group on the edge pixels; partially occluding the first scan control light emitting signal by the output enable signal, and outputting a second scan control light emitting signal, wherein the second scan control light emitting signal controls the data signal to correspondingly output a second gamma voltage group on the edge pixels; and the display panel displaying images on the at least one notch edge display region based on a value of the second gamma voltage group.”
Initially, claim 1 recites “partially occluding the first scan control light emitting signal by the output enable signal, and outputting a second scan control light emitting signal”.  Potential relevant definitions of occlude corresponds to 1.  (tr) to block or stop up (a passage or opening); obstruct  2.  (tr) to prevent the passage of.  
Examiner notes that Applicant’s figures do not illustrate in the drawing or discuss in the specification what structure is used to accomplish the feature of “partially 
Further, it is not readily apparent from Applicant’s disclosure what structure/operation is performed to accomplish the feature of “the second scan control light emitting signal controls the data signal to correspondingly output a second gamma voltage group on the edge pixel”.  
Claim 8 recites “A display panel, wherein the display panel comprises a display region and a non-display region adjacent to the display region, the display region comprises at least one notch edge region, and the at least one notch edge region comprises a plurality of edge pixels, wherein an output enable signal and a scan control light emitting signal are inputted in the at least one notch edge region of the display panel, and the output enable signal partially occludes the scan control light emitting signal corresponding to a plurality of rows of the edge pixels.“
It is not readily apparent how “partially occluding” is intended to be accomplished. Specifically, structure/operation for “partially occluding” does not appear to have been illustrated in Applicant’s drawings nor described in the specification.  
Further, it is not readily apparent what “partially occluding” of the “first scan control light emitting signal” means.  It appears from figure 2 and paragraphs 0016, 0038 that some sort of “logic operation” is performed in order to output the “second scan an output enable signal and a scan control light emitting signal are inputted in the at least one notch edge region of the display panel,”   Further, it is not clear what triggers “and the output enable signal partially occludes the scan control light emitting signal corresponding to a plurality of rows of the edge pixels”  Is the “scan control light emitting signal” blocked?  Is the “scan control light emitting signal” input to edge pixels?  Do the edge pixels receive a different “scan control light emitting signal”?  Which portion of the “notch edge region of the display” receives an “output enable signal and a scan control light emitting signal”?  Applicant’s figure 3 does not appear to illustrate that a pixel receives an output enable signal.  Further, Applicant’s figures and specification does not appear to specify how EM1’’, EM2’’, EM3’’, EM1, EM2, EM3 are being applied to the device.  Does EM1’’, EM2’’, EM3’’ replace EM1, EM2, EM3 as an input to the transistor T1?  Or is EM1’’, EM2’’, EM3’’ utilized in a different portion of the device to perform control of data and/or gamma voltage groups?  Is EM1, EM2, EM3 utilized in the pixel? Or another portion of the device?
Dependent claims 2-7, 9-10 inherit the deficiencies of the respective parent claim.  Clarification is required.
Specifically, Applicant’s claim features which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bound for which protection is sought are not clear.
Claim 1 recites “An image processing method of a display panel, wherein the method comprises: providing a display panel having at least one notch edge display region, wherein edge pixels are located in the at least one notch edge display region, and are inputted an output enable signal, a first scan control light emitting signal, and a data signal, and the first scan control light emitting signal controls the data signal to correspondingly output a first gamma voltage group on the edge pixels; partially occluding the first scan control light emitting signal by the output enable signal, and outputting a second scan control light emitting signal, wherein the second scan control light emitting signal controls the data signal to correspondingly output a second gamma voltage group on the edge pixels; and the display panel displaying images on the at least one notch edge display region based on a value of the second gamma voltage group.”
Initially, claim 1 recites “partially occluding the first scan control light emitting signal by the output enable signal, and outputting a second scan control light emitting signal”.  Potential relevant definitions of occlude corresponds to 1.  (tr) to block or stop up (a passage or opening); obstruct  2.  (tr) to prevent the passage of.  
It is not readily apparent how “partially occluding” is intended to be accomplished. Specifically, structure/operation for “partially occluding” does not appear to have been illustrated in Applicant’s drawings nor described in the specification.  
Further, it is not readily apparent what “partially occluding” of the “first scan control light emitting signal” means.  It appears from figure 2 and paragraphs 0016, 0038 that some sort of “logic operation” is performed in order to output the “second scan control light emitting signal”.  However, it is not clear how “partial occluding” occurs. Does part of the EM1, EM2, EM3 get “blocked”?  Blocked from what?
Further, it is not clear how “second scan control light emitting signal” is utilized in the device/method. 
Specifically claim 1 recites  “ providing a display panel having at least one notch edge display region, wherein edge pixels are located in the at least one notch edge display region, and are inputted an output enable signal, a first scan control light emitting signal, and a data signal, and the first scan control light emitting signal controls the data signal to correspondingly output a first gamma voltage group on the edge pixels; partially occluding the first scan control light emitting signal by the output enable signal, and outputting a second scan control light emitting signal, wherein the second scan control light emitting signal controls the data signal to correspondingly output a second gamma voltage group on the edge pixels; “  Figure 3 appears to illustrate inputting ‘Data” at T3 and “EM” at T1.  However Applicant’s specification does not specify:
which part of a pixel is inputted an output enable signal; 
how the first scan control light emitting signal controls the data signal to correspondingly output a first gamma voltage group on the edge pixel; 
what triggers “partially occluding” of the first scan control light emitting signal by the output enable signal; 
how the outputted second scan control light emitting signal is used to control the data signals to corresponding output a second gamma voltage group on the edge pixels.  
Specifically what corresponds to “first gamma voltage group” and “second gamma voltage group”?  What structure/operation causes data signal to be controlled by first/second scan control light emitting signals?  How is it possible to  “providing a display panel having at least one notch edge display region, wherein edge pixels are located in the at least one notch edge display region, and are inputted an output enable signal, a first scan control light emitting signal, and a data signal, and the first scan control light emitting signal controls the data signal to correspondingly output a first gamma voltage group on the edge pixels; partially occluding the first scan control light emitting signal by the output enable signal, and outputting a second scan control light emitting signal, wherein the second scan control light emitting signal controls the data signal to correspondingly output a second gamma voltage group on the edge pixels; “  Are the edge pixels receiving both a first gamma voltage group and second gamma voltage group?
Claim 8 recites “A display panel, wherein the display panel comprises a display region and a non-display region adjacent to the display region, the display region comprises at least one notch edge region, and the at least one notch edge region comprises a plurality of edge pixels, wherein an output enable signal and a scan control light emitting signal are inputted in the at least one notch edge region of the display panel, and the output enable signal partially occludes the scan control light emitting signal corresponding to a plurality of rows of the edge pixels.  “
It is not readily apparent how “partially occluding” is intended to be accomplished. Specifically, structure/operation for “partially occluding” does not appear to have been illustrated in Applicant’s drawings nor described in the specification.  
Further, it is not readily apparent what “partially occluding” of the “first scan control light emitting signal” means.  It appears from figure 2 and paragraphs 0016, an output enable signal and a scan control light emitting signal are inputted in the at least one notch edge region of the display panel,”   Further, it is not clear what triggers “and the output enable signal partially occludes the scan control light emitting signal corresponding to a plurality of rows of the edge pixels”  Is the “scan control light emitting signal” blocked?  Is the “scan control light emitting signal” input to edge pixels?  Do the edge pixels receive a different “scan control light emitting signal”?  Which portion of the “notch edge region of the display” receives an “output enable signal and a scan control light emitting signal”?  Applicant’s figure 3 does not appear to illustrate that a pixel receives an output enable signal.  Further, Applicant’s figures and specification does not appear to specify how EM1’’, EM2’’, EM3’’, EM1, EM2, EM3 is being applied to the device.  Does EM1’’, EM2’’, EM3’’ replace EM1, EM2, EM3 as an input to the transistor T1?  Or is EM1’’, EM2’’, EM3’’ utilized in a different portion of the device to perform control of data and/or gamma voltage groups?  Is EM1, EM2, EM3 input to the transistor T1? Or is EM1, EM2, EM3 utilized in a different portion of the device?
Dependent claims 2-7, 9-10 inherit the deficiencies of the parent claim.  Clarification is required.
Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 1-10 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al, U.S. Patent Publication No. 2018/0374426 (display panel), Shin et al, U.S. Patent Publication No. 20200302876 (display device), Yang et al, U.S. Patent Publication No. 2020/0035141 (display panel), and Tang, U.S. Patent No. 10379397 (improving display quality of irregular shaped panel).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Dorothy Harris/Primary Examiner, Art Unit 2625